OFFICE    OF THE ATTORNEY GENERAL       OF TEXAS
                           AUSTIN




Honorable  Gee. 19. iheppard
Coiugtrollerof Zublio z,eoounte
Austin ) Texas
Sear Jr:




                                             1939,   you direct

quest our ojdn
frm in :Latego
lng the axiete
reads in part:


                                     on and aer-




                       clnd property in said dls-
                      ordsnce aith Seotion 10
                      I or the stntc   constitu-
       tion &all be, and are hereby relaased
       for s period of twenty-f lvs (25) years
       iishereinafter provided, from the gay-
       ant or tares levied for State purpxss
        ln said two dletricts 2s ioliows:
               “1. * ,A1 of the ttats ad valorss
Honorable Coo. i3. Sheppard, gagu 2


         taxas levlcd SOS State ?urgosee a~oinat
         thr inhabitant8 end property in com-
         mi8sloners ~rsclncts Nos. one, two and
         tour or &taC;orda county curd &n ail or
         ..hwton County, including the roiling
         stock belonging to railroad com~anles,
         which shall be ascertained and a?por-
         tlQned a3 ?rovlded by law.


              wiec. 3.  The tax es3083ors 0r
         said county or ir;utsgorda   and eald
         county 0r :#harton,3hall each, respeo-
         tively, awes8 ror taxetion the pop-
         arty end geraom, firm, cospanles end
         assoclatisns of persons la their re-
         speotive districts above derinsd in
         the usuel muher as required by ltw,
         am2 the tax coilectors of each of said
         countlee shall, or sbail not, collect
         the said Ctnte taxes,     in said dietricte,
         a3 he my be ordered end directed to do
         by the Comptroller of ?ubllc i&~~uhts
         ti3herelnufter pmvlded.”
           The imt also provided that such relief should
 he conditioned upon the voters ) resfdfng ln the aifeoted
 >reolnots, voting an issue or bond8 at least equal to the
 anout of taxes released. It 1s our understanding    that
 the bon.18were voted.
              Jencite3111 No. 261, chapter     162, F.egular  :ea-
 slon,   JiithLoglelature, wae very slnilar      to said tienate
 3111 X0. 54, except that said kenate Bill No. 2.U released
 the ichabitehtu and property in the oounty of Hidalgo from
 the sayrc-ntof ;tate ad v&lores taxes for A gerlcd of 45
 years, euah release covering the whole of H$dal@ County
 instead    of only three precincts a3 was the case or tbs
 ktagorda County release. In the oaso of Sheppard v.
 hidal~o Co&&y, 821,. 17..(Ed) 649, the Supreme Court,           ln
 cln opinion   by Judge .Geman,  Co.mlssloner,     held thi t said
 ;ehate 3lil No. 281, the Hidalgo County release, ~23 void;
 however, House 3111 No. 101, chapter 4G1, =aga 1594, Firat
 ahd ;,;c,or;d Gail-d ,aasions, 44th Legislature, a??arently
 repaved the questions resulting in such holding, and on
 aotlon for rehearins the Gupraxe      Court, ctillingattentlou
&&able   Geo. H. Shospard, page 3


to said ~ioi~34 Sill No. 101, in 90 5. 2;. (2d) 811, wlth-
drew its said fOr%r opinion. The 44th Leglelature, in
Iiouse all1 No. 114, chapter 402, pago 1598, First and
second Called Sesslxm, 44th Legislature, xade en mended
grant of the State ad valoreg tax4s collected in preclnctx
Nos. 1, 2 and 4 Sor the purpose   of resavkg the questions
thua rtilsedby the Suprese Court in its o;lnion in 83 5;.; .
:I-“’ 049*   ‘Y,e
                shall assusie,however, tbat said Senate 9111
  0. 54 was conetltutlonal.
          In our oglnion No. O-287 ,~addressed to Honorable
George ii.SheQperd, Congtroller of :‘ubLlc.kccouhts,we
held that the Sthto WYS not due to gay auy of ths assetm-
xmt, fees accruing in hidalgo County during the period
ihr\tsaid Senate 3111 No. 281 was in force, except the
Qro rata amountsdue by ths pension and school funds. Env-
ever, in that oplhlon we csllod attention to Article 3538,
zevlsed Civil Lt-tutes, providing that:
          “Tha Co;nptroller,on receipt of the
     rolls, shall give the assessor an order
     on the collector .of hla county for the
     amount due his by the State for tisdesalng
     the Sate taxes to be paid out of the
     fir-t money collected ror that year,”
;indpointed out that since all   of the ;taze ad valorem
taxes levied for State purposes in that county had been.
released, there was no fund such as that contesplsted by
said krtlcle 3938, out of which the assoessent fees or-
dinarily paid by the State could be drawn, onlees it
should be said that all of such cozUsslons should be
Qald out of the school fund or pension fund. Since the
school and pension funds are axpressly ?mvlded by Con-
stiiution (..ztlcleVIII, sectlm 9, aud zticle III,
section 31) b,edid not believe tbiit lc i(as contemplated
that the share of the assessment costs ordinsrlly paid
out of the taxes collected for the State’Y seaera f;md,
should be xet by withdrawals from the school au46geneion
funds. Forever, in thencase of Eatagorda County, the
;tcte ad vaiorerntaxes were not released in precinct No.
 Z; hence, there WCS a fund out .~f which tko Ststo’s share
cf the tisseement coats could be ;ald as 2mvlded by sold
 ..rticla3938. In view of such fact,   w  do mt believe
 it can be said zht it was contrz?iat&d tti-*,  the couuty
 fun.: shguid bear my more than its uauvi sLre of the
             ~~3;s.
 bstiti-es;ent       The county funds received no accre-
 ;lons by :eason of the release of the inhabit+mts ehd
    .

,




        Honorable Gto. ii.“htigard, page 4


        gro;jtrty in psclncts Nos. 1, Z and 4 from the gaymtnt
        0r the state ad valortm tAxeD.
                   Our answer to your qutatlon, therefore, is that
        the state should have ?ald the uamt part of the aaatwmnt
        fees as it would have paid ii Senate 3111 No. 54 bad never
        betn enacted.




                                                    (sitcned)
                                             au
                                                     Glenn 2. Lewis
                                                          i&slstsnt